Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10, 12-22 and 24-25 have been allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art discloses provide a secure and reliable identity-based computing (e.g. Shear et al. (US 2015/0033305 A1)) or to establish, register, publish and securely employ user computing arrangement resources in satisfaction of user set target contextual purposes. Another prior art (Okajima et al. (US 2002/0091484 A1)), teaches a terminal unit 4 makes a user authentication based on a physical feature different from one user to another in order to assure an improved security and Namely, the fingerprint input unit 14 and CPU 13 form together an authentication means to authenticate a user and provide a result of authentication. However, the prior art do not disclose singly or in combination the entirety of the specifics of the methods of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Allowable Subject Matter
Claims 1-10, 12-22 and 24-25 have been allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAM M ABD EL LATIF whose telephone number is (571)272-5869.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.M.A./Examiner, Art Unit 3665         
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666